DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Response to Amendment
	The amendment filed 09/27/2021 has been entered.  Claims 1-2 and 4-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolo (US 2003/0119993 A1).
Regarding claims 1 and 4, Apostolo discloses perfluoroelastomers with the preferred monomeric composition comprising 40 to 85 mol% tetrafluoroethylene (TFE) which significantly overlaps the claimed range, 1-50 mol% component (b) fluorovinylethers of general formula I (similar compound of formula (2) of the instant claims) which slightly encompasses the claimed range:

    PNG
    media_image1.png
    30
    116
    media_image1.png
    Greyscale

2-C6 linear or branched perfluoroalkyl, C5-C6 cyclic perfluoroalkyl group, or C2-C6 linear or branched (per)fluoro oxy-alkyl, containin form one to three oxygen atoms; 0.01 -2 mol% component (c) bis-olefins having general formula:

    PNG
    media_image2.png
    29
    215
    media_image2.png
    Greyscale

wherein RI1, RI2, RI3, RI4, RI5, RI6 equal to or different from each other, are H or C1-C5 alkyl; Z is a C1-C18 linear or branched alkylene or C4-C18 cycloalkylene radical, preferably at least partially fluorinated, or a (per)fluoropolyoxyalkylene radical which significantly overlaps the claimed range; and 0-50 mol% component d)  other monomer such as perfluoroalkylvinylethers (PAVE), CF2=CFOR2f wherein R2f is a C1-C6 perfluoroalkyl (a compound represented by formula (1) of the instant claims which meets the limitations when n is 0, m includes 3 or 4) which slightly encompasses the claimed range [0030-0046, 0080-0085].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  The fluorovinyl ether of general formula I (similar to a compound of formula (2) of the instant claims) including R being C2-C6 linear (per)fluoro oxy-alkyl, containing from one to three oxygen atoms.  Therefore, the oxymethylene group can repeat.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).  See MPEP § 2144.09 (II).      
	Regarding claim 2, Apostolo discloses iodine atoms [0058-0063, 0084].
	Regarding claim 5, Apostolo discloses 0.05-0.6 mass% of iodine [0080-0085].
	Regarding claim 7, Apostolo discloses the Tg is -25°C in Example 1, -31°C in Example 2, and -23°C in Example 3.  In regards to the storage modulus G’,  the prior art teaches the claimed polymer with the molar ratio of the amount of the comonomers, it would be expected that the storage modulus G’ would be an inherent property. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).    
	Regarding claim 8, Apostolo discloses a crosslinking agent [0097-0100].
	Regarding claims 9-10, Apostolo discloses 1.5-2 parts of a peroxide (LUPERCO 101 XL) as shown in Table 1.
	Regarding claims 11-12, Apostolo discloses a crosslinked rubber articles [0106-01117].
	Regarding claims 13-14, Apostolo discloses the crosslinked rubber has a stress at break greater than 13 MPa, the elongation at break is greater than 130%, and TR10 is less than -20°C  [0117].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolo (US 2003/0119993 A1) as applied to claim 1 above in view of Lochhaas (US 2013/0129954 A1).
Regarding claim 6, Apostolo discloses the composition as shown above in claim 1.
However, Apostolo does not disclose a compound represented by formula (3).  Lochhaas et al. disclose perfluorinated bisolefinic ethers including 

    PNG
    media_image3.png
    32
    222
    media_image3.png
    Greyscale

wherein n is an integer between 1 and 10 [0029].  Other examples of bisolefinic ethers according to the general formula:

    PNG
    media_image4.png
    39
    271
    media_image4.png
    Greyscale

wherein n and m are independently either 1 or 0 and p is an integer from 1 to 10 [0030].  Further suitable perfluorinated bisolefinic ethers can be represented by the formula:

    PNG
    media_image5.png
    40
    287
    media_image5.png
    Greyscale

wherein Raf and Rbf are different linear or branched perfluoroalkylene groups of 1-10 carbon atoms, and which or may be interrupted by one or more oxygen atoms; n is an integer between 1 and 10 and m is an integer between 0 and 10,; p and q are independent from each other either 1or 0 (when p and q are each 0, the limitations of the fluorinated monomer having at least two polymerizable unsaturated bonds of the instant claim are met) [0031].  Lochhaas is concerned with peroxide curable fluoroelastomers [0001].  Apostolo and Lochhaas are analogous art concerned with the same field of endeavor, namely peroxide curable fluoroelastomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the compound represented by formula (3) as per the teachings of Lochhaas, and the motivation to do so would have been as Lochhaas suggests inert fluorinated additives are not required for the emulsion polymerization system [0027].  
	
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolo (US 2003/0119993 A1).
Regarding claim 15, Apostolo discloses perfluoroelastomers with the preferred monomeric composition comprising 40 to 85 mol% tetrafluoroethylene (TFE) which significantly overlaps the claimed range, 1-50 mol% component (b) fluorovinylethers of general formula I (similar compound of formula (2) of the instant claims) which slightly encompasses the claimed range:

    PNG
    media_image1.png
    30
    116
    media_image1.png
    Greyscale

wherein R is C2-C6 linear or branched perfluoroalkyl, C5-C6 cyclic perfluoroalkyl group, or C2-C6 linear or branched (per)fluoro oxy-alkyl, containin form one to three oxygen atoms; 0.01 -2 mol% component (c) bis-olefins having general formula:

    PNG
    media_image2.png
    29
    215
    media_image2.png
    Greyscale

wherein RI1, RI2, RI3, RI4, RI5, RI6 equal to or different from each other, are H or C1-C5 alkyl; Z is a C1-C18 linear or branched alkylene or C4-C18 cycloalkylene radical, preferably at least partially fluorinated, or a (per)fluoropolyoxyalkylene radical which significantly overlaps the claimed range; and 0-50 mol% component d)  other monomer such as perfluoroalkylvinylethers (PAVE), CF2=CFOR2f wherein R2f is a C1-C6 perfluoroalkyl (a compound represented by formula (1) of the instant claims which meets the limitations when n is 0, m includes 3 or 4) which slightly encompasses the claimed range [0030-0046, 0080-0085].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).  See MPEP § 2144.09 (II).  Apostolo discloses the perfluoroelastomers are prepared in the presence of radical initiators [0091-0093].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 16, Apostolo discloses 1,4-diiodoperfluorobutane as shown in Example 1.
	Regarding claim 17, Apostolo discloses aqueous emulsion polymerization in the presence of perfluoropolyoxyalkylenes as well as fluorinated surfactants [0091, 0093].

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (WO 2015/080002 A1, See English equivalent US 10,023,671 B2 for citation).
Regarding claim 1, Toyoda discloses a perfluoroelastomer comprising structural units (a) derived from tetrafluoroethylene, structural units (b) derived from a perfluoroalkyl vinyl ether represented by the following formula (1) and structural units (c) derived from a perfluorooxaalkyl vinyl ether represented by the following formula (2):

    PNG
    media_image6.png
    27
    424
    media_image6.png
    Greyscale

wherein Rf1 is a C1-10 linear or branched perfluoroalkyl group; 

    PNG
    media_image7.png
    26
    424
    media_image7.png
    Greyscale

	wherein Rf2 is a C1-4 linear or branched perfluoroalkyl group, n is an integer of from 0 to 3, m is an integer of from 0 to 4, and (n+m) is an integer of from 1 to 7 (C1/L64-C2/L13). Any of the combinations of the n and m are possible.  The perfluoroelastomer contains 40 to 70 mol% of tetrafluoroethylene which is within the claimed range; from 3 to 57 mol% of structural units (b) which slightly encompasses the claimed range; from 3 to 57 mol% of structural unit (c) which slightly encompasses the claimed range based on the total number of moles of the structural units (a), (b), and (c) (C2/L15-19).  Toyoda discloses structural units (d) of the formula (3):
 
    PNG
    media_image8.png
    38
    431
    media_image8.png
    Greyscale

	wherein Rf3 is a C1-25 linear or branched perfluoroalkylene group or a perfluorooxaalkylene group (units based on a fluorinated monomer having at least two polymerizable unsaturated bonds) (C4/L35-41). Toyoda discloses structural units (d) derived from a perfluorodivinyl ether (a fluorinated monomer having at least two polymerizable unsaturated bonds) (C4/L35-53).  The amount of the fluorinated monomer having at least two In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
	Regarding claim 2, Toyoda discloses the side chains and the terminals of the perfluoroelastomer may be bonded to iodine atoms (C5/L4-5).
	Regarding claim 4, Toyoda discloses TFE:PMVE:POAVE1 with a molar ratio of 66:17:17 as shown in Example 1.  Based on calculations, TFE:PMVE is 80:20 which is within the claimed range.
	Regarding claim 5, Toyoda discloses the content of iodine atoms is preferably from 0.01 to 1.5 mass% in the perfluoroelastomer (C5/L6-11).
	Regarding claim 6, Toyoda discloses the fluorinated monomer having at least two polymerizable unsaturated bonds is of the following formula (e):

    PNG
    media_image9.png
    34
    446
    media_image9.png
    Greyscale

wherein Rf3 is a C1-25 linear or branched perfluoroalkylene group or a perfluorooxaalkylene group (C4/L35-41).
	Regarding claim 7, Toyoda discloses the glass transition point is preferably from -30 to 0°C, more preferably -25 to -10°C which is within the claimed range (C8/L55-61).  In regards to the storage modulus G’,  the prior art teaches the claimed polymer with the molar ratio of the amount of the comonomers, it would be expected that the storage modulus G’ would be an inherent property. “Products of identical chemical composition cannot have mutually exclusive  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).    
	Regarding claim 8, Toyoda discloses the perfluoroelastomer and crosslinking agent (C7/L36-C8/L15, C8/L39-44).
	Regarding claim 9, Toyoda discloses the amount of the crosslinking agent is from 0.3 to 10 parts by mass per 100 parts by mass of the perfluoroelastomer (C7/L54-60).
	Regarding claim 10, Toyoda discloses the crosslinking agent includes organic peroxide (C7/L37-53).
	Regarding claims 11-12, Toyoda discloses a crosslinked rubber product (C8/L49-54).
	Regarding claims 13-14, Toyoda discloses the tensile strength is more preferably from 6 to 9 MPa and the elongation at break is preferably from 300 to 500% (C8/L55-61).
However, Toyoda does not disclose the crosslinked rubber article has TR10 of at most -10°C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, as the fluorinated monomer having at least two polymerizable unsaturated bonds, compound (3) is preferred from such a viewpoint that low temperature characteristics (TR10) will be further excellent while maintaining the rubber physical properties when the fluorinated elastomer copolymer is made into a crosslinked rubber article [0023].  Therefore, the claimed effects and physical properties, i.e. the crosslinked rubber article having TR10 of at most -10°C would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (WO 2015/080002 A1, See English equivalent US 10,023,671 B2 for citation).
Regarding claim 15, Toyoda discloses a perfluoroelastomer comprising structural units (a) derived from tetrafluoroethylene, structural units (b) derived from a perfluoroalkyl vinyl ether represented by the following formula (1) and structural units (c) derived from a perfluorooxaalkyl vinyl ether represented by the following formula (2):

    PNG
    media_image6.png
    27
    424
    media_image6.png
    Greyscale

wherein Rf1 is a C1-10 linear or branched perfluoroalkyl group; 

    PNG
    media_image7.png
    26
    424
    media_image7.png
    Greyscale

	wherein Rf2 is a C1-4 linear or branched perfluoroalkyl group, n is an integer of from 0 to 3, m is an integer of from 0 to 4, and (n+m) is an integer of from 1 to 7 (C1/L64-C2/L13). Any of the combinations of the n and m are possible.  The perfluoroelastomer contains 40 to 70 mol% of tetrafluoroethylene which is within the claimed range; from 3 to 57 mol% of structural units (b) which slightly encompasses the claimed range; from 3 to 57 mol% of structural unit (c) which slightly encompasses the claimed range based on the total number of moles of the structural units (a), (b), and (c) (C2/L15-19).  Toyoda discloses structural units (d) of the formula (3):

    PNG
    media_image8.png
    38
    431
    media_image8.png
    Greyscale

	wherein Rf3 is a C1-25 linear or branched perfluoroalkylene group or a perfluorooxaalkylene group (units based on a fluorinated monomer having at least two polymerizable unsaturated bonds) (C4/L35-41). Toyoda discloses structural units (d) derived from a perfluorodivinyl ether (a fluorinated monomer having at least two polymerizable unsaturated bonds) (C4/L35-53).  The amount of the fluorinated monomer having at least two polymerizable unsaturated bonds is from 0.01 to 2 mol% which significantly overlaps the claimed range (C4/L48-53).  The perfluoroelastomer is obtained by copolymerizing TFE, PAE, and POAVE by radical polymerization method (C5/L14-24).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
	Regarding claim 16, Toyoda discloses a chain transfer agent such as Rf4I2, wherein Rf4 is a C1-16 linear or branched polyfluoroalkylene group (C5/L52-C6/L2).
	Regarding claim 17, Toyoda discloses emulsion polymerization being carried out in the presence of an aqueous medium and an emulsifier (C6/L19-20).

	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2, 5-6, 8, 11-12, and 15-17 are directed to an invention not patentably distinct from claims 1-23 of commonly assigned U.S. Patent No. 10,023,671 B2. 
Claims 1-2, 5-6, 8, 11-12, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,023,671 B2 (referred to hereinafter as US ‘671) in view of Lochhaas et al. (US 2013/0129954 A1). The claims of US ‘671 recite a similar perfluoroelastomer, crosslinked rubber product, and method for producing a perfluoroelastomer.
	However, the claims of US ‘671 do not recite units based on a fluorinated monomer having at least two polymerizable unsaturated bonds.  Lochhaas et al. teach 0.01-2 mol% perfluorinated bisolefinic ethers [0028-0031].  Lochhaas et al. is concerned with peroxide curable fluoroelastomers [0001].  US ‘671 and Lochhaas et al. are analogous art concerned with the same field of endeavor, namely fluoroelastomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the perfluorinated bisolefinic ethers per the teachings of Lochhaas et al. as a copolymerized unit in the perfluoroelastomer, and the motivation to do so would have been as Lochhaas et al. suggest the perfluorinated bisolefinic ethers which are modifiers create a polymer architecture that favorably influences the mechanical properties and curing behavior of the fluoroelastomers [0027].  
Regarding claim 5, the claims of US ‘671 do not recite iodine atoms in amount of form 0.01 to 1.5 mass% of the fluorinated elastic copolymer.  Additionally, Lochhaas et al. teach the amount of iodine in the fluoroelastomer is from 0.1 to 1 wt% with respect to the total weight of the fluoropolymer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include iodine as a cure site in the fluoroelastomer, and the motivation to do so would have been as Lochhaas et al. suggest suitable cure sites, such as iodine are capable of participating in a peroxide cure reaction [0034].  
	Regarding claims 9-10, the claims of US ‘671 do not recite the amount of the crosslinking agent or the type of crosslinking agent.	 Additionally, Toyoda et al. teach the amount of the crosslinking agent is from about 1 to 5 parts of organic peroxide per 100 parts of the fluoropolymer [0051].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinking agent as recited in the claims of US ‘671 with the organic peroxide in the amounts per the teachings of Toyoda et al., and the motivation to do so would have been as Toyoda et al. suggest the peroxide will cause curing of the fluorinated polymer to form a crosslinked fluoroelastomer when activated [0051].

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) The previous objection of claims 1-2 and 4-17 are withdrawn in light of Applicant’s response (page 7).  However, the limitations are still repeated.
B) Applicant’s argument that the examples of Apostolo are silent regarding the copolymer having all the monomer units (page 9) is not persuasive. Apostolo is not limited to the Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
C) Applicant’s argument that Apostolo does not specifically disclose that the units based on a compound represented by formula (2) are contained in the polymer, and that the proportion of the units based on a compound represented by the formula (2) is from 2 to 20 mol% (page 10) is not persuasive.  As shown above, Apostolo discloses fluorovinyl ethers of general formula I. The fluorovinyl ether of general formula I (similar to a compound of formula (2) of the instant claims) including R being C2-C6 linear (per)fluoro oxy-alkyl, containing from one to three oxygen atoms.  Therefore, the oxymethylene group can repeat.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).  See MPEP § 2144.09 (II).             
D) The declaration under 37 CFR 1.132 filed 09/27/2021 is insufficient to overcome the rejection of claims 1-2 and 4-17 based upon Apostolo (US 2003/0119993 A1) as applied under In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  See MPEP § 716.02 (a).
E) Applicant’s argument that the claims of US 10,023,671 does not meet the amounts (page 11).  However, the amounts of each of the units overlaps the claimed range.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767